DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office Action is in response to amendments filed on 08/02/2021. Claims 1-12 and 15-19 are pending in the application. Claims 1-12 and 15-19 have been rejected as set forth below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device programmed to: control force applied by the fore-controlled motor according to an exercise script, sense an image of the user using the at least one imaging sensor, determine, from the image of the user, a kinematic user motion model, and dynamically adjust the exercise script according to the kinematic user motion model” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “computing device” has been considered to have any of the corresponding structures recited in ¶ [0035], ¶ [0041], ¶ [0064] and ¶ [0065] of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 2019/0099637 A1) in view of Koduri et al. (US 9,292,935 B2).
Regarding claim 1, Valente teaches an interactive exercise system comprising: a mechanical support system (as shown below); a force-controlled motor (1006/100) attached to the mechanical support system (Figs. 1A-1E); a reel/spool (202 or 203) driven by the force-controlled motor (Figs. 1A-1B, ¶ [0066]); a handle (1008, 800 or 801) graspable by a user and including a cord (1008, 500 or 501) extending between the reel and the handle (Figs. 1A-1B, 2A-2B), wherein force applied through the force-controlled motor is based at least in part on detected user force input (Fig. 3B, ¶ [0069]-¶ [0072] teaches the system comprising one or more sensors including a user tension sensor, a torque/tension/strain sensor and or gauge to measure how much tension/force is being applied to the handle by the user/detected user force input. In one embodiment a tension sensor is built into the cable (see ¶ [0072]). Valente further teaches collecting various sensors’ data to determine whether such data is within a safe range (see Fig. 3B). Valente in ¶ [0151] recites: “A physics model of the system may calculate a safe amount of torque at a discrete interval in time continuously. By measuring cable speed and tension, the model may iteratively predict what amount of torque may be measured at the motor (100)”, and in ¶ [0153]- ¶ [0156], teaches that if a model has been determined to be violated, the system may enter an error stop mode which may respond in one or more ways including reducing motor torque and/or cable tension to a maximum safe value. As such the force applied by the force-controlled motor can be at 

[AltContent: arrow][AltContent: textbox (Mechanical support system)]
    PNG
    media_image1.png
    841
    446
    media_image1.png
    Greyscale

Valente is silent about at least one imaging sensor mounted to the mechanical support system, and the computing device being programmed to control force applied by the force-controlled motor according to an exercise script, sense an image of the user using the at least one imaging sensor; determine, from the image of the user, a 
Regarding claim 1, Koduri teaches an interactive exercise system (col. 3 lines 40-53) comprising: a mechanical support system (i.e. frame of the exercise machine, Fig. 2B)); at least one imaging sensor mounted to the mechanical support system (204, 216, 316, Figs. 2B and 3, col. 7 lines 6-25); a computing device (i.e. 302) coupled to the at least one imaging sensor (Fig. 3), the computing device programmed (col. 4 lines 10- col. 5 lines 47, col. 12 line 42 – col. 13 line 14) to: control force/resistance provided to the user according to an exercise script (col. 14 line 34 – col. 15 line 22, col. 17 lines 3-5, col. 17 line 55 – col. 18 line 15, Koduri teaches the exercise machine can be a strength exercise machine (col. 3 lines 40-53). please note that upon modification of Valente’s invention with features of Koduri, the force/resistance applied by the force-control motor of Valente would be according to an exercise script as taught by Koduri); sense an image of the user using the at least one imaging sensor (col. 7 line 46 – col 8 line 28); determine, from the image of the user, a kinematic user motion model (402, Figs. 4A-4C, col. 7 line 46 – col. 8 line 28, col. 10 lines 25-43, col. 13 lines 1-14, col. 16 lines 7-15, col. 17 lines 3-5); and dynamically adjust the exercise script according to the kinematic user motion model (col. 17 line 55 – col. 18 line 15, col. 18 line 61 – col. 19 line 37, col. 21 line 26 – col. 22 line 67).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Valente’s invention with at least one imaging sensor mounted to the mechanical support system, and the computing device being programmed to control force applied by the force-controlled motor 

Regarding claim 2, Valente as modified by Koduri teaches wherein the detected user force input is determined with a force sensor interacting with the cord (Valente: ¶ [0072]).  
Regarding claim 3, Valente as modified by Koduri teaches wherein the detected user force input is determined with a sensor/pulley assembly that additionally provides cord redirection (Valente: ¶ [0072]).  
Regarding claim 4, Valente as modified by Koduri teaches wherein at least one movable arm (Valente: 700 or 702) is connected to the mechanical support system (Valente: Figs. 1B, 10A), with the at least one movable arm having a multi-axis arm hinge assembly (Valente: ¶ [0162], ¶ [0171]- ¶ [0193], ¶ [0199], the components used for enabling horizontal and vertical pivoting of the arm are considered to be part of the hinge assembly).
Regarding claim 5, Valente as modified by Koduri teaches wherein at least one movable arm (Valente: 700 or 702) is connected to the mechanical support system 
Regarding claim 6, Valente as modified by Koduri teaches wherein at least one movable arm (Valente: 700 or 702) is connected to the mechanical support system (Valente: Figs. 1B, 10A), with the at least one movable arm having a rotational arm mechanism for pivoting upward and downward arm rotation (Valente: Figs. 6-7B, 9F, 9G, 10B, ¶ [0171]- ¶ [0177], ¶ [0199]).
Regarding claim 8, Valente as modified by Koduri teaches wherein at least one movable arm (Valente: 700 or 702) is connected to the mechanical support system (Valente: Figs. 1B, 10A), with the at least one movable arm being movable from a first folded (Valente: i.e. Fig. 10B) position to an extended position (Valente: i.e. Figs. 9F, 9G).
Regarding claim 10, Valente as modified by Koduri teaches the exercise system further comprising a display module that further provides video (Koduri: col. 12 lines 10-25, col. 13 lines 20-31, col. 15 lines 15-20).  
Regarding claim 11, Valente as modified by Koduri teaches wherein the at least one imaging sensor includes a three-dimensional camera (Koduri: 204, 216, 316), directed to monitor user position (Koduri: col. 7 line 46- col. 8 line 28, col. 10 lines 25-33), the computing device further programmed to provide interactive graphics based at least in part on data provided through the three-dimensional camera being displayable to the user (Koduri: Figs. 4A-4C).  
Regarding claim 15, Valente as modified by Koduri teaches wherein the computing device is further configured to detect a biometric signal using the at least one .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Valente in view of Koduri as applied to claim 1 above and further in view of Forhan et al. (US 2015/0038300 A1). 
Regarding claim 7, Valente as modified by Koduri teaches wherein at least one movable arm (Valente: 700 or 702) is connected to the mechanical support system (Valente: Figs. 1B, 10A).
Valente as modified by Koduri is silent about the at least one movable arm having an arm length adjustable by use of an articulating arm system.  
Regarding claim 7, Forhan teaches an exercise system comprising: at least one movable arm (194 with 196), connected to a mechanical support (i.e. 184) with the at least one movable arm having an arm length adjustable by use of an articulating arm system (¶ [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Valente’s at least one arm in view of Koduri with an articulating arm system that is used to adjust the length of the at least one arm as taught by Forhan in order to place the handle in a location optima for a particular exercise for a particular user (see ¶ [0038] of Forhan).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Valente in view of Koduri as applied to claim 1 above and further in view of Shiao et al. (US 2016/0067548 A1). 
Regarding claim 9, Valente as modified by Koduri teaches the exercise system comprising a display module (Koduri: 206) attached to a mechanical support/frame of the exercise machine (Koduri: Fig. 2). 
Valente as modified by Koduri is silent about the display module including a partially mirrored display attached to the mechanical support system.
Regarding claim 9, Shiao teaches an interactive exercise system comprising a display module including partially mirrored display (8 with 9 is considered a display, whereby the display is part mirror (9) and part display screen (8), Fig. 1) and attached to a mechanical support (7 with 73, Fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Valente’s invention with a display module including a partially mirrored display attached to the mechanical support system as taught by Shiao in order to enable a user further/better check his/her own posture during a working to make any necessary changes/corrections while viewing other information on the display (see ¶ [0037] of Shiao). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Valente as modified by Koduri as applied to claim 1 above and further in view of Reich et al. (US 2014/0194250 A1).

Regarding claim 12, Reich teaches wherein force applied through a force-controlled motor (240) is based at least in part on user input (¶ [0104], ¶ [0114]- ¶ [0116]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Valente’s invention in view of Koduri wherein force applied through the force-controlled motor is based at least in part on user input as taught by Reich in order to enable the user/trainer/physician vary the amount of resistance manually (to exercise against various resistance profiles) as desired to reach a goal (see ¶ [0088], ¶ [0104], ¶ [0116], ¶ [0196] of Reich). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (US 2014/0194250 A1) in view of Koduri et al. (US 9,292,935 B2).
Regarding claim 16, Reich teaches a method for providing force controlled responses to a user of an interactive exercise system, comprising the steps of: gathering, from a force-controlled motor (240) and force sensor (i.e. 150) connected to a mechanical support system (210 with 212 and 214), user related force data (¶ [0043]-[0044], ¶ [0104], ¶ [0114]-[0115]); and adjusting force from the force-controlled motor according to a force profile in an exercise script (Fig. 3, ¶ [0043], ¶ [0064], ¶ [0068], ¶ [0101]-[0104], ¶ [0110], ¶ [0117]) while dynamically adjusting the exercise script based on user applied force and user biometric signals (¶ [0043]-[0044], ¶ [0104], ¶ [0113]-[0115]).

Regarding claim 16, Koduri teaches a method comprising: gathering, from an imaging sensor, image data including an image of a user (204, 216, 316, Figs. 2B-4C); determining a user position of the user from the image of the user (Figs. 4A-4C, col. 7 line 46 – col. 8 line 28, col. 10 lines 25-43, col. 13 lines 1-14, col. 16 lines 7-15, col. 17 lines 3-5); adjusting force/resistance according to a force/resistance profile in an exercise script (col. 14 line 34 – col. 15 line 22, col. 17 lines 3-5, col. 17 line 55 – col. 18 line 15, Koduri teaches the exercise machine can be a strength exercise machine (col. 3 lines 40-53) while dynamically adjusting the exercise script based on the user position and user biometric signals (col. 8 lines 43-61, col. 17 line 31 – col. 18 line 15, col. 18 line 61 – col. 19 line 37, col. 21 line 26 – col. 22 line 67).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reich’s invention with gathering, from an imaging sensor, image data including an image of a user; determining a user position of the user from the image of the user and dynamically adjusting the exercise script based on the user position as taught by Koduri in order to enable the user compare his/her performance posture/movement to a correct posture/movement and make the necessary changes to correct his/her performance posture/movement and to prevent the user from potential injuries from exercising using incorrect posture/movement, thereby providing a more interactive and safer exercise system.


Regarding claim 18, Reich as modified by Koduri teaches wherein the force-controlled motor further is connected to a movable arm (Reich: 220) at least partially surrounding a cord (Reich: 230) connected to a reel/spool (Reich: 242, Fig. 2)   
Regarding claim 19, Reich as modified by Koduri teaches wherein the imaging sensor is a three-dimensional camera system (Koduri: 204, 216, 316), the method further comprising the step of operating a the three-dimensional camera system to monitor the user position (Koduri: col. 7 line 46- col. 8 line 28, col. 10 lines 25-33), with interactive graphics based at least in part on data provided through the three-dimensional camera system being displayable to the user (Koduri: Figs. 4A-4C).  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot in view of the new grounds of rejection. In response to applicant’s arguments regarding claim 1 and that Valente and Koduri (US 2015/0196805) fails to teach the newly added limitations of claim 1, the Examiner would like to mention that the newly added limitations of claim 1 are taught by Valente in view of Koduri (US 9,292,935) (see above for further details). As for applicant’s same arguments regarding claim 16, the Examiner would like to mention that claim 16 has been taught by Reich in view of Koduri (see above for further details). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784